Case 5:16-cv-00310-gwc Document 81-7 Filed 10/11/18 Page 1 of 5




                 	
                 	
                 	
                 	
                 	
            Exhibit	“F”	
                 	
                 	
                 	
                 	
                 	
10/11/2018                            Gmail - RE: MyWebGrocer
                        Case 5:16-cv-00310-gwc                v. Adlife -81-7
                                                       Document          ContinuedFiled
                                                                                   Deposition Dates [DRM-ID.FID876489]
                                                                                          10/11/18       Page 2 of 5

                                                                                                      Ryan Carreon <ryancarreon1@gmail.com>



  RE: MyWebGrocer v. Adlife - Continued Deposition Dates [DRM-ID.FID876489]
  Matt Borick <mborick@drm.com>                                                         Mon, Oct 8, 2018 at 7:52 AM
  To: Naomi Sarega <nsarega@higbeeassociates.com>
  Cc: Ryan Carreon <rcarreon@higbeeassociates.com>, Cathleen Stadecker <CStadecker@drm.com>, "Evan J. O'Brien"
  <EOBrien@drm.com>, "Gregory P. Howard" <gph@docatty.com>, Leeah Banks <lbanks@higbeeassociates.com>, Mathew
  Higbee <mhigbee@higbeeassociates.com>


    Hi	Naomi,

    	

    We	have	availability	on	our	end	during	the	week	of	Oct.	22	and	also	October	29-30,	as	follows:

    	

    Oct.	22	–	generally	open

    Oct.	23	–	generally	open	except	from	9-10am

    Oct.	24	–	generally	open

    Oct.	25	–	open	between	8-1:30pm

    Oct.	26	–	open	between	8-1:30pm

    Oct.	29	–	open	between	8-2:30pm

    Oct.	30	–	open	between	8-2:30pm

    	

    Regards,

    Ma

    	

     Matthew S. Borick	|	Director	|	Li ga on	and	Intellectual	Property	Law	Groups	
     Downs	Rachlin	Mar n	PLLC	|	Business	Sense	·	Legal	Ingenuity		
     199	Main	Street,	PO	Box	190	|	Burlington,	VT	05402-0190	
     Direct:	802-846-8344	|	Main:	802-863-2375	|	Fax:	802-862-7512	
     mborick@drm.com	|	www.drm.com


    Downs	Rachlin	Mar n	PLLC	is	the	exclusive	member	ﬁrm	for	Vermont	of	Lex Mundi,	the	world's	leading	associa on	of	independent	law	ﬁrms	with	in-depth
    experience	in	100+	countries	worldwide

    	


    From: Naomi Sarega [mailto:nsarega@higbeeassociates.com]
    Sent: Friday, October 05, 2018 5:59 PM
    To: Matt Borick


https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1613769331513806937&simpl=msg-f%3A1613769331513806937                 1/4
10/11/2018                              Gmail - RE: MyWebGrocer
                          Case 5:16-cv-00310-gwc                v. Adlife -81-7
                                                         Document          ContinuedFiled
                                                                                     Deposition Dates [DRM-ID.FID876489]
                                                                                            10/11/18       Page 3 of 5
    Cc: Ryan Carreon; Cathleen Stadecker; Evan J. O'Brien; Gregory P. Howard; Leeah Banks; Mathew Higbee
    Subject: Re: MyWebGrocer v. Adlife - Continued Deposition Dates [DRM-ID.FID876489]



    Hi Matt,



    As Ryan also mentioned, I spoke to the clerk today regarding a settlement conference with Judge Crawford. I told the
    court that I would confer with you to see if MWG is willing to participate in a settlement conference and then get back to
    them by Monday.



    The clerk also informed me that the Judge’s calendar has cleared significantly for the month of October and that the
    Judge will be taking a leave starting early November so we should get this scheduled right away. Please let me know if
    MWG is willing to participate in a settlement conference and, if so, what dates would work best.



    Thank you,

    Naomi




    Naomi Sarega
    Supervising Attorney
    Copyright Division 

    Law Firm of Higbee & Associates  (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Phone: (714) 617-8325

     



    Licenses: CA # 306967  IN #34182-49

    Admitted in federal courts in additional states.


    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication.  If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message. Thank you very
    much.




             On Oct 5, 2018, at 1:20 PM, Matt Borick <mborick@drm.com> wrote:



             Hi	Ryan,
             	
             Friday	10/12	would	work	for	the	30(b)(6)	and	Monday	10/15	would	work	for	Ms.
             Wahlig.	
             	

https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1613769331513806937&simpl=msg-f%3A1613769331513806937                                 2/4
10/11/2018                              Gmail - RE: MyWebGrocer
                          Case 5:16-cv-00310-gwc                v. Adlife -81-7
                                                         Document          ContinuedFiled
                                                                                     Deposition Dates [DRM-ID.FID876489]
                                                                                            10/11/18       Page 4 of 5

                                                                                                             Ryan Carreon <ryancarreon1@gmail.com>



  RE: MyWebGrocer v. Adlife - Continued Deposition Dates [DRM-ID.FID876489]
  Naomi Sarega <nsarega@higbeeassociates.com>                                          Mon, Oct 8, 2018 at 10:10 AM
  To: Matt Borick <mborick@drm.com>
  Cc: Ryan Carreon <rcarreon@higbeeassociates.com>, Cathleen Stadecker <CStadecker@drm.com>, "Evan J. O'Brien"
  <EOBrien@drm.com>, "Gregory P. Howard" <gph@docatty.com>, Leeah Banks <lbanks@higbeeassociates.com>, Mathew
  Higbee <mhigbee@higbeeassociates.com>

    Hi Matt,

    Thank you for your reply. The week of the 29th and 30th would be better for us. I will reach out to the court to see what
    dates the court has available and confer with you.

    Since we are setting up a settlement conference, would MWG stipulate to a 30 day extension on the deposition deadline?
    This would save both parties time and money if we can successfully settle at the conference. Adlife is planning on filing a
    motion to extend the deadline in the next day or two, but in the interest of efficiency would like to file a stipulated motion if
    MWG agrees.

    Thank you,
    Naomi


    Naomi Sarega
    Supervising Attorney
    Copyright Division 

    Law Firm of Higbee & Associates  (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Phone: (714) 617-8325



    Licenses: CA # 306967  IN #34182-49
    Admitted in federal courts in additional states.

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication.  If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message. Thank you very
    much.



             On Oct 8, 2018, at 7:52 AM, Matt Borick <mborick@drm.com> wrote:

             Hi	Naomi,
             	
             We	have	availability	on	our	end	during	the	week	of	Oct.	22	and	also	October	29-30,	as	follows:
             	
             Oct.	22	–	generally	open
             Oct.	23	–	generally	open	except	from	9-10am
             Oct.	24	–	generally	open
             Oct.	25	–	open	between	8-1:30pm
             Oct.	26	–	open	between	8-1:30pm
             Oct.	29	–	open	between	8-2:30pm
             Oct.	30	–	open	between	8-2:30pm
             	
             Regards,
             Ma

https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1613778323724210155&simpl=msg-f%3A1613778323724210155                                 1/2
10/11/2018                               Gmail - RE: MyWebGrocer
                           Case 5:16-cv-00310-gwc                v. Adlife -81-7
                                                          Document          ContinuedFiled
                                                                                      Deposition Dates [DRM-ID.FID876489]
                                                                                             10/11/18       Page 5 of 5

                                                                                                      Ryan Carreon <ryancarreon1@gmail.com>



  RE: MyWebGrocer v. Adlife - Continued Deposition Dates [DRM-ID.FID876489]
  Matt Borick <mborick@drm.com>                                                          Tue, Oct 9, 2018 at 6:12 AM
  To: Naomi Sarega <nsarega@higbeeassociates.com>
  Cc: Ryan Carreon <rcarreon@higbeeassociates.com>, Cathleen Stadecker <CStadecker@drm.com>, "Evan J. O'Brien"
  <EOBrien@drm.com>, "Gregory P. Howard" <gph@docatty.com>, Leeah Banks <lbanks@higbeeassociates.com>, Mathew
  Higbee <mhigbee@higbeeassociates.com>


    Hi	Naomi,

    	

    My	apologies	for	the	delay	in	ge ng	back	to	you.		And	thanks	for	coordina ng	with	the	Court.	

    	

    Concerning	Adlife’s	request,	MWG	does	not	consent	to	a	further	extension.

    	

    Regards,

    Ma

    	

     Matthew S. Borick	|	Director	|	Li ga on	and	Intellectual	Property	Law	Groups	
     Downs	Rachlin	Mar n	PLLC	|	Business	Sense	·	Legal	Ingenuity		
     199	Main	Street,	PO	Box	190	|	Burlington,	VT	05402-0190	
     Direct:	802-846-8344	|	Main:	802-863-2375	|	Fax:	802-862-7512	
     mborick@drm.com	|	www.drm.com


    Downs	Rachlin	Mar n	PLLC	is	the	exclusive	member	ﬁrm	for	Vermont	of	Lex Mundi,	the	world's	leading	associa on	of	independent	law	ﬁrms	with	in-depth
    experience	in	100+	countries	worldwide

    	


    From: Naomi Sarega [mailto:nsarega@higbeeassociates.com]
    Sent: Monday, October 08, 2018 1:11 PM

    [Quoted text hidden]

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-f%3A1613853637931542241&simpl=msg-f%3A1613853637931542241                 1/1
